PER CURIAM.
This case is duplicative of the proceedings in case number 1D09-6546. Accordingly, the instant appeal is hereby DISMISSED. See, e.g., Cheatham v. Decker, 751 So.2d 176 (Fla. 1st DCA 2000) (noting case would be subject to dismissal because it was duplicative of the proceedings in another appellate case); Mills v. State, 981 So.2d 1207 (Fla. 2d DCA 2008) (dismissing appeal because appellant is not entitled to a second appeal of the same circuit court order). All future correspondence and pleadings should reflect 1D09-6546 as the correct docket number.
WOLF, PADOVANO, and CLARK, JJ., concur.